NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 25, 2009*
                                   Decided March 27, 2009

                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 08‐3274

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 01 CR 206
FLOYD L. SUGGS,
     Defendant‐Appellant.
                                                     Matthew F. Kennelly,
                                                     Judge.

                                          O R D E R

        Floyd Suggs was convicted after a jury trial in 2001 of possession of a firearm by a
felon.  See 18 U.S.C. § 922(g).  Because he already had three prior convictions for a violent
felony, the district court sentenced Suggs as an armed career criminal to 188 months’
imprisonment, the low end of the guidelines range.  See id. § 924(e); U.S.S.G. § 4D1.4.  In
April 2008 Suggs moved under 18 U.S.C. § 3582(c)(2) for a sentence reduction based on


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3274                                                                                 Page 2

Amendment 709 to the guidelines; that amendment now instructs sentencing courts, when
computing a defendant’s criminal history score, to treat as a single sentence all prior
sentences that were imposed on the same day, unless the underlying crimes were separated
by an intervening arrest.  See U.S.S.G. § 4A1.2(a)(2), Supp. to App. C 235 (2008)
(Amendment 709); United States v. Alexander, 553 F.3d 591, 592 (7th Cir. 2009).  Suggs had
been sentenced on the same day for two separate robberies committed several months
apart, and, because these sentences were used to calculate his criminal history score, Suggs
asserted that Amendment 709 entitled him to a sentence reduction.  The district court
denied the motion, reasoning that it lacked authority to modify Suggs’s sentence because
Amendment 709 is not retroactive.

       We review this decision only for abuse of discretion.  See United States v. Young, 555
F.3d 611, 615 (7th Cir. 2009); United States v. Carter, 500 F.3d 486, 490 (6th Cir. 2007).  Section
3582(c)(2) permits a district court to reduce a defendant’s sentence if his guidelines range
has subsequently been lowered by the Sentencing Commission and a reduction would be
consistent with the Commission’s policy statements.  See United States v. Forman, 553 F.3d
585, 588 (7th Cir. 2009).  The applicable policy statement, U.S.S.G. § 1B1.10(a)(2)(A),
provides that a district court may modify a sentence only if one of a list of enumerated
retroactive amendments applies to the defendant.  See Alexander, 553 F.3d at 593. 
Amendment 709 is not on that list.  See U.S.S.G. § 1B1.10(c).  And, in any event, even if
Amendment 709 applied retroactively, it would have no effect on Suggs’s guidelines range
because he was already assigned the minimum criminal history category for an armed
career criminal.  See id. § 4B1.4(c). 

      Accordingly, the district court properly concluded that it lacked authority to reduce
Suggs’s sentence.  

                                                                                    AFFIRMED.